                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   LUBBOCKDIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                                  NO.5:19-CR-116-03-H

CHRISTOPHER DESHUN ROBINSON
(3),
    Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TTIE TINTIED STATES MAGISTRATE JUDGE
                             CONCER}[ING PLEA OF GUILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigrred District Judge   is of the   opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea ofguilty and

Defendant is hereby adjudged guilty.

          Sentence   will be imposed in accordance with the Court's scheduling order.

          SO ORDERED.

          Dated November      7,^   2019.



                                                J      SWESLEYHENDRIX
                                                        D STATES DISTRICT JUDGE
